NUMBER 13-13-00538-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

PAUL MICHAEL LOPEZ,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 370th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION

             Before Justices Benavides, Perkes, and Longoria
                    Memorandum Opinion Per Curiam

       Appellant, Paul Michael Lopez, attempted to perfect an appeal from a conviction

for possession of child pornography. We dismiss the appeal for want of jurisdiction.

       Sentence in this matter was imposed on July 3, 2013, counsel filed a motion for

new trial on June 25, 2013, and notice of appeal was filed on September 25, 2013. On

October 7, 2013, the Clerk of this Court notified appellant that it appeared that the appeal
was not timely perfected and that the appeal would be dismissed if the defect was not

corrected within ten days from the date of receipt of the Court’s directive. Appellant has

not filed a response to the Court’s directive.

        Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1).

Where a timely motion for new trial has been filed, notice of appeal shall be filed within

ninety days after the sentence is imposed or suspended in open court. TEX. R. APP. P.

26.2(a)(2). The time within which to file the notice may be enlarged if, within fifteen days

after the deadline for filing the notice, the party files the notice of appeal and a motion

complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 26.3.

        Appellant timely filed a motion for new trial. Therefore, his notice of appeal was

due to have been filed on or before September 3, 20131. See TEX. R. APP. P. 26.2(a)(2).

Although the notice of appeal herein was filed within the fifteen day time period, no such

motion for extension of time was filed within the fifteen day time period. See id.

        This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a

timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the

appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1
  The ninety day after June 3, 2013, fell on Sunday, September 1, 2013. The following day was Monday,
September 2, 2013, which was Labor Day. As per TEX. R. APP. P. 4.1(a), the deadline for filing the notice of
appeal was extended to Tuesday, September 3, 2013.
                                                     2
1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

      The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of December, 2013.




                                            3